Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 1 of 22




                   EXHIBIT 8
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 2 of 22
          Case 1:17-cv-02989-AT Document 892 Filed 09/14/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
  v.

  BRAD RAFFENSPERGER, ET AL.,
  Defendants.


              PLAINTIFFS’ SUPPLEMENTAL JOINT EXHIBIT LIST
                 FOR PRELIMINARY INJUNCTION HEARING

 Plaintiffs Exhibits Introduced September 11, 2020

  Exhibit
          Description                                                 Admitted?
   No.
    PD1       Halderman Video of system hack (only a still         Dr. Halderman’s
              image from the video used in Curling Plaintiffs’        Testimony
              opening statement is attached hereto because State     continued to
              Defendants designated the video confidential)        September 14 –
                                                                     Plaintiffs will
                                                                    seek admission
                                                                   upon completion
                                                                   of his testimony
                                                                    Demonstrative
   PD17       Gilbert Demonstrative: Spreadsheet Example
                                                                       Only
    PX1       Fayette ballot from Discovery                           Moved for
              00010_00000_052768                                   admission but not
                                                                    yet ruled upon
    PX2       Side-by-side of Ballots from system hack (these      Dr. Halderman’s
              are not attached hereto because of purported            Testimony


 ny-1985617
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 3 of 22
          Case 1:17-cv-02989-AT Document 892 Filed 09/14/20 Page 2 of 7




              confidentiality concerns asserted by State            continued to
              Defendants)                                         September 14 –
                                                                    Plaintiffs will
                                                                   seek admission
                                                                  upon completion
                                                                  of his testimony
    PX3       Scanner Results of Photocopied Ballots (these are   Dr. Halderman’s
              not attached hereto because of purported               Testimony
              confidentiality concerns asserted by State            continued to
              Defendants)                                         September 14 –
                                                                    Plaintiffs will
                                                                   seek admission
                                                                  upon completion
                                                                  of his testimony
   PX19       Supp. Dec. of Juan E. Gilbert, Ph.D., Aug. 26,      Dkt. No. 821-7,
              2020                                                     Ex. E
   PX08       Dec. of Eric D. Coomer, Ph.D., Nov. 13, 2019        Dkt. Nos. 658-2
                                                                    and 821-1
   PX09       STATE-DEFENDANTS-00047318 (only the cover            Plaintiffs will
              page is attached hereto because State Defendants       move for
              designated the document confidential)                  admission
   PX28       Dec. of Jack Cobb, Aug. 26, 2020                    Dkt. No. 821-6,
                                                                       Ex. D
   PX29       Suppl. Decl. of Jack Cobb, Sept. 4, 2020            Dkt. No. 865-1,
                                                                       Ex. A
   PX37       Dominion001889                                            Yes
   PX40       Dominion043404                                            Yes
   PX41       Dominion043452                                            Yes
   PX42       Dominion043377                                            Yes
   PX44       Dominion043450                                            Yes
   PX45       Dominion043484                                            Yes
   PX51       Dominion043477                                            Yes

                                            2
 ny-1985617
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 4 of 22
          Case 1:17-cv-02989-AT Document 892 Filed 09/14/20 Page 3 of 7




   PX53       Emergency ballot exhibit with hand-marking         Plaintiffs will
                                                                   move for
                                                                   admission
   PX54       Pro V&V 5.5A GA                                         Yes
   PX56       STATE-DEFENDANTS-00047579 (only the cover          Plaintiffs will
              page is attached hereto because State Defendants     move for
              designated the document confidential)                admission




                                          3
 ny-1985617
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 5 of 22
          Case 1:17-cv-02989-AT Document 892 Filed 09/14/20 Page 4 of 7




        Respectfully submitted this 13th day of September, 2020.


   /s/ David D. Cross                         /s/ Halsey G. Knapp, Jr.
  David D. Cross (pro hac vice)              Halsey G. Knapp, Jr.
  John P. Carlin (pro hac vice)              GA Bar No. 425320
  Lyle P. Hedgecock (pro hac vice)           Adam M. Sparks
  Mary G. Kaiser (pro hac vice)              GA Bar No. 341578
  Robert W. Manoso (pro hac vice)            KREVOLIN & HORST, LLC
  MORRISON & FOERSTER LLP                    1201 West Peachtree Street, NW
  2000 Pennsylvania Avenue, NW               Suite 3250
  Suite 6000                                 Atlanta, GA 30309
  Washington, DC 20006                       (404) 888-9700
  (202) 887-1500
      Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg


  /s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
  Bruce P. Brown                             Robert A. McGuire, III
  Georgia Bar No. 064460                     Admitted Pro Hac Vice
  BRUCE P. BROWN LAW LLC                       (ECF No. 125)
  1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
  Suite 6                                    113 Cherry St. #86685
  Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
  (404) 881-0700                             (253) 267-8530
                    Counsel for Coalition for Good Governance


  /s/ Cary Ichter
  Cary Ichter
  Georgia Bar No. 382515
  ICHTER DAVIS LLC
  3340 Peachtree Road NE
  Suite 1530
  Atlanta, Georgia 30326
  (404) 869-7600
                   Counsel for William Digges III, Laura Digges,

                                         4
 ny-1985617
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 6 of 22
          Case 1:17-cv-02989-AT Document 892 Filed 09/14/20 Page 5 of 7




                        Ricardo Davis & Megan Missett

  /s/ John Powers
  John Powers
  David Brody
  Lawyers’ Committee for Civil Rights
  Under Law
  1500 K St. NW, Suite 900
  Washington, DC 20005
  (202) 662-8300
                         Counsel for Coalition Plaintiffs




                                        5
 ny-1985617
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 7 of 22
          Case 1:17-cv-02989-AT Document 892 Filed 09/14/20 Page 6 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  DONNA CURLING, ET AL.,
  Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
  v.

  BRAD RAFFENSPERGER, ET AL.,
  Defendants.

                       CERTIFICATE OF COMPLIANCE

        Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

 prepared in accordance with the font type and margin requirements of LR 5.1, using

 font type of Times New Roman and a point size of 14.

                                              /s/ David D. Cross
                                              David D. Cross




                                          6
 ny-1985617
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 8 of 22
          Case 1:17-cv-02989-AT Document 892 Filed 09/14/20 Page 7 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
  v.

  BRAD RAFFENSPERGER , ET AL.,
  Defendants.

                            CERTIFICATE OF SERVICE

        I hereby certify that on September 13, 2020, a copy of the foregoing

 PLAINTIFFS’ SUPPLEMENTAL JOINT EXHIBIT LIST FOR

 PRELIMINARY INJUNCTION HEARING was electronically filed with the

 Clerk of Court using the CM/ECF system, which will automatically send

 notification of such filing to all attorneys of record.

                                                 /s/ David D. Cross
                                                 David D. Cross




                                             7
 ny-1985617
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 9 of 22
        Case 1:17-cv-02989-AT Document 892-11 Filed 09/14/20 Page 1 of 1


 From:             Barnes, Michael
 To:               Scott Tucker
 Subject:          [EXTERNAL] RE: L&A Export to State
 Date:             Wednesday, January 15, 2020 10:07:58 AM


 They can use the USB that the state has previously provided. However, I do expect us to be
 providing another drive in the future.


 From: Scott Tucker <scott.tucker@dominionvoting.com>
 Sent: Wednesday, January 15, 2020 9:44 AM
 To: Barnes, Michael <mbarnes@sos.ga.gov>
 Subject: FW: L&A Export to State


  EXTERNAL EMAIL: Do not click any links or open any attachments unless you trust the sender
  and know the content is safe.
 Michael, is the state providing new USB drives for the counties to send their L&A exports and E-Day
 exports to you on or should they use the USB drive they have from the previous system?

 Scott Tucker - CRM, GA
 Scott.Tucker@dominionvoting.com
 440.242.7451

 GAsupport@dominionvoting.com
 1-844-271-5371


 From: Dedrick Smith <dedrick.smith@dominionvoting.com>
 Sent: Wednesday, January 15, 2020 09:41
 To: Scott Tucker <scott.tucker@dominionvoting.com>
 Subject: L&A Export to State

 Hello,

   I was wondering if you could ask the state if there is a special usb they are supposed to be
 sending out to the counties to submit their L&A exports and the exports for election day. They
 have a usb that they normally send the export files on, but they are old. So we need to know if
 they can use those or if the state will be sending new usbs out.

 Thanks,
 Dedrick Smith




                                                                                                PLAINTIFF EXHIBIT


                                                                                                       37
                                                                                                   1:17-cv-02989

                                      Plaintiff Exhibit 37   p. 1 of 1
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 10 of 22
         Case 1:17-cv-02989-AT Document 892-12 Filed 09/14/20 Page 1 of 2


   From:           Harvey Chris
   To:             Scott Tucker; Tom Feehan; Gabriel Sterling
   Subject:        [EXTERNAL] RN: UNABLE TO VOTE AT PRECINCT DUE TO MACHINE MALFUNCTIONS
   Date:           Tuesday, June 9, 2020 8:54:16 AM


   From Cobb


  Chris Harvey.
  Elections Director
  Georgia Secretary of State


  Main 470-312-2777
  Cell 404-985-6351




  From: Eveler, Janine <Janine.Eveler@cobbcounty.org>
  Sent: Tuesday, June 9, 2020 8:41 AM
  To: Harvey, Chris <wharvey@sos.ga.gov>
  Subject: RE: UNABLE TO VOTE AT PRECINCT DUE TO MACHINE MALFUNCTIONS


   EXTERNAL EMAIL: Do not click any links or open any attachments unless you trust the
   sender and know the content is safe.
  Just spoke to them they are using paper ballots. She's looking at the activation code
  procedure. Cards are encoding but not reading at BMD. Lots of places.

  Janine Dueler
  Director,
  Cobb County Elections & Registration
  770-528-2312
  770-528-2519 Fax
  678-315-0439 Cell
  www.CobbElections,org

  Register,,.then Vote!


  From: Harvey, Chris [nail ):\A/ha rvey(disr s,i.a.gov]
  Sent: Tuesday, June 9, 2020 8:39 AM
  To: Eveler, Janine Klanine.Eveler@cobbcounty.or2>
  Subject: FW: UNABLE TO VOTE AT PRECINCT DUE TO MACHINE MALFUNCTIONS
                                                                                             PLAINTIFF EXHIBIT


  County: Cobb —Ron Anderson Center                                                                40
                                                                                                1:17-cv-02989



                                                                                           Dominion043404


                                   Plaintiff Exhibit 40        p. 1 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 11 of 22
         Case 1:17-cv-02989-AT Document 892-12 Filed 09/14/20 Page 2 of 2



  Chris Harvey
  Elections Director
  Georgia Secretary of State


  Main 470-312-2777
  Cell 404-985-6351




  From: managementescalationissues
  Sent: Tuesday, June 9, 2020 8:26 AM
  To: Combs, Leigh < ombsasos.oa ov>., Harvey, Chris <wharvewkDsos              Gov>
  Cc: Everett, Crystal <iceverett@sos.ga.gov>; Taylor, Elizabeth <eta! oi-(Fosos.ga.gov>
  Subject: UNABLE TO VOTE AT PRECINCT DUE TO MACHINE MALFUNCTIONS


  Good morning,



  Caller: Kenneth Tinsley
  Tel 678-570-3864
  E mail : N/A
  Nature of call: Caller states they are not allowing anyone to vote right now because their machines
  a re down and the machines are not taking any voter cards correctly. Caller is upset and requesting to
  speak with someone ASAP.
  County: Cobb —Ron Anderson Center




  Tasheena. Lockett
  Customer Service Team Lead
  Georgic, Secretory of State
  844-753-7825
  470-355-4569




  CAUTION: TiffiemaiLoriginateitoutgideo lteiCounty Governrnent. Please exercise caution whemopentn   .
  links/attachments in this email




                                                                                                  Dominion043405


                                    Plaintiff Exhibit 40        p. 2 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 12 of 22
         Case 1:17-cv-02989-AT Document 892-13 Filed 09/14/20 Page 1 of 1


   From:               Germany, Ryan
   To:                 Gabriel Sterling (sterlinginnovativeCagmail.com); Watson, Frances; Tom Feehan
   Cc:                 Harvey, Chris; Rayburn, Kevin
   Subject:            [EXTERNAL] Cross Keys High School- Dekalb
   Date:               Tuesday, June 9, 2020 12:02:27 PM
   Attachments:


  W hat's going on at Cross Keys High School in Dekalb?

  Here are minute-by-minute updates on Tuesday's election from AJC reporters and photographers
  on the scene:
  11:45 a.m.: At Cross Keys High School, volunteers passed out water bottles to a crowd of 100 voters
  lined up for hours outside the building.
  Countless others left the line snaked around the building or never joined at all, as word spread the
  machines weren't working and the precinct quickly ran out of the 20 provisional ballots.
  Jonathan Banes, the precinct manager, said he's tried repeatedly to troubleshoot the equipment but
  his PIN number won't work. He pleaded with DeKalb elections officials for technical assistance and
  more provisional ballots.




  C. Ryan Germany
  General Counsel and Asst. Commissioner ofSecurities and Charities
  Georgia Secretary of State
  Direct: 470-312-2808
  Cel l: 678-672-9230
  rciermor        sos.GO.GOV




  This message is intended exclusively for the individual or entity to which it is addressed. This communication may contain
  information that is proprietary, privileged, confidential or otherwise legally exempt from disclosure. If you are not the named
  addressee, you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If you have
  received this message in error, please notify the sender immediately by e-mail and delete al l copies of the message.




                                                                                                                              PLAINTIFF EXHIBIT


                                                                                                                                    41
                                                                                                                                 1:17-cv-02989



                                                                                                                     Dominion043452


                                           Plaintiff Exhibit 41              p. 1 of 1
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 13 of 22
         Case 1:17-cv-02989-AT Document 892-14 Filed 09/14/20 Page 1 of 2


   From:             Harvey, Chris
   To:               Evans, Joseph
   Cc:               Tom Feehan; Gabriel Sterling
   Subject:          [EXTERNAL] RN:
   Date:             Tuesday, June 9, 2020 8:02:55 AM


   South Atlanta High School


   Chris Harvey
   Elections Director
   Georgia Secretary of State


   Main 470-312-2777
   Cell 404-985-6351




   From: Watson, Frances
   Sent: Tuesday, June 9, 2020 7:57 AM
   To: Harvey, Chris <wharvey@sos.ga.gov>
   Subject:

   Name: Cadence Spearman
   P hone: (404)513-9109
   Address: 427 Holly Dr SE
   City: Atlanta
   State: Georgia
   Zip Code: 30354
   County: Fulton
   E-mail: c lspearman@hotmail.co m



   Location of Violation: South Atlanta High School Polling Location



   Description of Violation: Only one of the six machines are working. We were told we would have to
   complete an absentee ballot.




                                                                                                PLAINTIFF EXHIBIT


   Frances Watson                                                                                      42
   Chief Investigator                                                                              1:17-cv-02989



                                                                                          Dominion043377


                                       Plaintiff Exhibit 42   p. 1 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 14 of 22
         Case 1:17-cv-02989-AT Document 892-14 Filed 09/14/20 Page 2 of 2




   Investigations Division
   Georgia Secretary of State
   Main: 470-312-2774
   Cell: 404-683-3226




                                                                   Dominion043378


                                Plaintiff Exhibit 42   p. 2 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 15 of 22
         Case 1:17-cv-02989-AT Document 892-15 Filed 09/14/20 Page 1 of 2


   From:             Harvey, Chris
   To:               Barron, Richard L.; Evans, Joseph
   Cc:               Tom Feehan
   Subject:          [EXTERNAL] RN: Complaint - Down Machines
   Date:             Tuesday, June 9, 2020 11:57:07 AM


   Parkside.., Elementary issues


   Chris Harvey
   Elections Director
   Georgia Secretary of State

   Main 470-312-2777
   Cell 404-985-6351




   From: managementescalationissues
   Sent: Tuesday, June 9, 2020 11:45 AM
   To: Combs, Leigh <lcombs@sos.ga.gov>; Harvey, Chris <wharvey@sos.ga.gov>
   Cc: Everett, Crystal <ceverett@sos.ga.gov>; Taylor, Elizabeth <etaylor@sos.ga.gov>
   Subject: Complaint - Down Machines

   Good morning,

   Caller: Macey Small
   Tel: 4233153211
   E mail: ma          l )gmaiLcorn
   Nature of the Call: Complaint
   County: Fulton
   Additional Notes: Caller states she has been waiting over 3 hours to vote at Parkside Elementary in
   Grant Park. States machines are down and no technician on site. She heard the machines were set
   u p by volunteers. She has not been give an option for a paper ballot. She states there are 4 side
   machines with 12 tablets but, only 4 are being used due to social distancing.



   Ta.sheena Lockett
   Customer Service Team Lead
   Georgia Secretary of State
   844-753-7825
                                                                                              PLAINTIFF EXHIBIT
   470-355-4559
                                                                                                    44
                                                                                                 1:17-cv-02989




                                                                                             Dominion043450


                                      Plaintiff Exhibit 44      p. 1 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 16 of 22
         Case 1:17-cv-02989-AT Document 892-15 Filed 09/14/20 Page 2 of 2




                                                                   Dominion043451


                         Plaintiff Exhibit 44   p. 2 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 17 of 22
         Case 1:17-cv-02989-AT Document 892-16 Filed 09/14/20 Page 1 of 2


   From:           Gabriel Sterling
   To:             Tom Feehan; Harvey, Chris
   Subject:        [EXTERNAL] Fwd: voter- 6 hour wait and not voted yet
   Date:           Tuesday, June 9, 2020 4:01:38 PM




   ---------- Forwarded message ---------
   From: Watson, Frances <fwatson@sos.ga.gov>
   Date: Tue, Jun 9, 2020 at 2:46 PM
   Subject: RE: voter- 6 hour wait and not voted yet
   To: Simmons, Rachell <rsimmons@sos.ga.gov>, Combs, Leigh <lcombs@sos.ga.gov>,
   Harvey, Chris <wharvey@sos.ga.gov>, Germany, Ryan <rgermany@sos.ga.gov>, Fuchs,
   Jordan <jfuchs@sos.ga.gov>, Gabriel Sterling (sterlinginnovative@gmail.com)
   <sterlinginnovative@gmail.com>, Hall, Adrick <ahall@sos.ga.gov>



   Adrick



   Please have Inv Check CHRISTIAN CITY WELCOME CENTER
   7345 RED OAK RD
   UNION CITY, GA 30291




   Advised only hald of machines are being used and they have been waiting 6 hours so far.




   Frances Watson

   Chief Investigator

   Investigations Division

   Georgia Secretary of State

   Main: 470-312-2774

   Cell: 404-683-3226



                                                                                        PLAINTIFF EXHIBIT


                                                                                                45
                                                                                             1:17-cv-02989



                                                                                      Dominion043484


                                     Plaintiff Exhibit 45                 p. 1 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 18 of 22
         Case 1:17-cv-02989-AT Document 892-16 Filed 09/14/20 Page 2 of 2




  From: Simmons, Rachell
  Sent: Tuesday, June 9, 2020 2:37 PM
  To: Watson, Frances <fwatson@sos.ga.gov>; Combs, Leigh <lcombs@sos.ga.gov>
  Subject: voter



  Erika Reynolds 404-910-9090- she has been standing in line for the past 6 hours at a polling
  place in Fulton County. There are not enough machines. She is upset that there seems to be a
  disparity from North Fulton to South Fulton as far as voting is concerned and the time frame
  as which it is taking to vote. She has asked for a call back. She didn’t give me the polling
  place location.



  Rachell Simmons

  Operations Supervisor

  Georgia Secretary of State

  470-312-2755




                                                                                      Dominion043485


                                Plaintiff Exhibit 45    p. 2 of 2
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 19 of 22
         Case 1:17-cv-02989-AT Document 892-17 Filed 09/14/20 Page 1 of 4


   From:               David Greenwalt
   To:                 Harvey, Chris
   Cc:                 Gabriel Sterling; Scott Tucker; Tom Feehan; Brooke Lurvey; Germany, Ryan
   Subject:            [EXTERNAL] Re: FW: Poll Pads
   Date:               Tuesday, June 9, 2020 3:03:40 PM


   Chris,
   Have in my notes a call from Kathleen @ 7:25 AM today regarding a cancellation code. We had calls to
   resolve the encoding issue through the Dominion support line and I worked with Jennifer in Dominion
   support and Bobby the Dominion Tech on the ground in Greene. I had calls with him @ 8:39 & 8:45 with
   the solution to the issue.

   David Greenwalt | Southeast Election Director
   KNOWiNK│2111 Olive St.│ St. Louis, MO 63103 | 855-POLL PAD
   KNOWiNK Georgia│7000 Highlands Parkway, SE Suite 160 | Smyrna, GA 30082
   Direct: 314.410.6785 | Cell: 770.330.1229 | Email: david@knowink.com
   KNOWiNK Technical Support: support@knowink.com   |   855.765.5723 ext.3




   On Tue, Jun 9, 2020 at 2:54 PM Harvey, Chris <wharvey@sos.ga.gov> wrote:

     Poll Pad comments and observations from a pretty good county elections director.



     Chris Harvey

     Elections Director

     Georgia Secretary of State



     Main 470-312-2777

     Cell 404-985-6351


                                                                                                   PLAINTIFF EXHIBIT


                                                                                                         51
                                                                                                      1:17-cv-02989




     From: Coine-Mayers Kathleen <ckathleen@greenecountyga.gov>
     Sent: Tuesday, June 9, 2020 1:23 PM

                                                                                                  Dominion043477


                                          Plaintiff Exhibit 51               p. 1 of 4
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 20 of 22
         Case 1:17-cv-02989-AT Document 892-17 Filed 09/14/20 Page 2 of 4


    To: Harvey, Chris <wharvey@sos.ga.gov>
    Subject: Poll Pads



    Chris:



    I imagine that Greene County was not alone today in the

    issues that we experienced with Knowink poll pads.



    I was at our largest poll this morning when they began

    to process their first voters. No one that came in

    could vote on the BMD with the voter card.



    From 7:00 am to 9:00 am

    I made numerous calls to both Dominion and Knowink

    Helplines and then to several individuals while at a poll location.



    When calling the Knowink line, I never had a live individual

    answer the phone. Only offered voicemail. In a crisis

    I am looking for a live body, not a machine. Once I got a live person, I was put on
    hold

    repeatedly by the Knowink tech. Then, I was told to call Dominion.



    They were answering the phone, but referred me back to

    Knowink. As I was attempting to rectify the situation

    at Old Salem ( our largest precinct) I received a call that

    we had the same problem at our 2nd largest precinct, Greensboro.




                                                                                Dominion043478


                               Plaintiff Exhibit 51   p. 2 of 4
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 21 of 22
         Case 1:17-cv-02989-AT Document 892-17 Filed 09/14/20 Page 3 of 4


   When talking to Knowink, the questioned why they had received

   a call from two different individuals from Greene County. I explained

   that I was not at the other poll and it was my Registrar and

   the Dominion Tech who were working on whatever issue was

   happening there.



   Dominion called me back and walked me through several processes to attempt

   to get the voter card to work on the BMD and to activate

   a card on the BMD. Nothing worked.



   At some point, after several hours of calls, I received a call from our tech informing
   me that

   he was going to have to come out with the Knowink router

   and correct the problem. By that time, all 4 of my polls

   had reported that they had to go to paper.



   No one was turned away. Everyone had a chance to vote

   the Emergency ballots. However, the impression left on

   voters and poll watchers was less than stellar.



   I know that your staff and ours and Dominion have worked very

   hard to manage this process. The Dominion equipment

   works fine, we had no issues during Early Voting.



   The Poll Pads have been a different story: long download times,

   wrong passwords, ridiculous wait times to get technical assistance,

   and no timely solutions to offer us.

                                                                                  Dominion043479


                              Plaintiff Exhibit 51   p. 3 of 4
Case 1:21-mc-00164-RM Document 13-1 Filed 08/13/21 USDC Colorado Page 22 of 22
         Case 1:17-cv-02989-AT Document 892-17 Filed 09/14/20 Page 4 of 4




    My sense is that they are not ready for Prime Time and there

    needs to be significant change before November.



    Sincerely,



    Kathleen Mayers
    Greene County Board of Elections and Registration Supervisor

    1180 C. Weldon Smith Drive, Suite 120

    Greensboro, Ga 30642

    706-453-1108 Office

    706-453-9438 Fax




  STATEMENT OF CONFIDENTIALITY: This Email is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§2510-2521 and is
  legally privileged. The information contained in this electronic message and any attachments thereto are intended for the exclusive use of
  the addressees and may contain confidential and/or privileged information. If you are not the intended recipient, please inform the sender
  immediately via telephone, fax or reply e-mail and delete all copies of this message and all attachments from your system.
  KNOWiNK provides election technology. This email involves communication related to election security and may be protected from
  disclosure during any public records request. Before releasing this email you are required to notify KNOWiNK at FOIA@knowink.com. We
  will respond within one (1) business day.




                                                                                                                             Dominion043480


                                              Plaintiff Exhibit 51               p. 4 of 4
